Citation Nr: 1213003	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-43 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased (compensable) evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1955 to October 1957.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

The record reveals that the Veteran requested videoconference hearing in connection with his appeal.  See the Veteran's October 2010 substantive appeal.  The Veteran was scheduled for a hearing on September 8, 2011, but he requested that the hearing be postponed.  The RO rescheduled such a hearing for the Veteran on February 22, 2012, but he requested that this hearing be cancelled.  In a March 2012 statement from the Veteran's representative, it was asserted that the Veteran no longer wished to participate in such a hearing.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To afford the Veteran a VA examination and to allow for the initial consideration of additional evidence by the RO.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board observes that pertinent evidence has been received, namely VA audiometric test results dated in August 2010, which were not previously considered by the RO.  While the RO provided the Veteran with a Statement of the Case (SOC) in September 2010, the August 2010 VA audiometric test results were not listed among the evidence considered or discussed in the body of the document.  A supplemental statement of the case (SSOC) was not subsequently issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  The Board is required to refer any evidence received prior to transfer of records to the Board for review and disposition in a rating decision or SSOC.  38 C.F.R. §§ 19.31, 19.37(a) (2011).  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

In addition, the Veteran was most recently afforded a VA examination in July 2010 in connection with his claim for an increased evaluation for his service-connected bilateral hearing loss.  However, a review of that examination indicates that it is inadequate upon which to base a determination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  In answer to the question "disability's effect on occupation," the July 2010 VA examiner responded "[t]his hearing loss will have a negative impact every time the Veteran attempts to participate in a conversation."  While it appears that the Veteran is retired from his former employment as a factory worker, this is not specifically stated.  Moreover, the July 2010 VA examiner's statement does not specifically address the impact of the Veteran's hearing loss on the Veteran's ability to maintain employment and/or any other effects on usual daily activities as per the Court's holding in Martinak.  

Moreover, the Veteran has asserted that the disorder has worsened since the last examination.  Specifically, the Veteran stated in August 2010 that his VA-issued hearing aids are no longer strong enough.  See the Veteran's August 2010 statement.  The Veteran's statement is consistent with an August 2010 VA outpatient treatment record reflecting that he was issued new hearing aids.  See an August 2010 VA outpatient treatment record.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board is of the opinion that an additional VA examination is in order in this case for the purpose of ascertaining the current severity of the Veteran's service-connected bilateral hearing loss and to ascertain the impact of this disorder on his daily activities and occupational functioning.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should obtain VA outpatient records dated from August 2010 to the present and associate them with the claims file.

2.  Thereafter the RO/AMC must afford the Veteran a VA examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner, including the Maryland CNC test and a puretone audiometry test, should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected bilateral hearing loss.  The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral hearing loss under the applicable rating criteria, 38 C.F.R. §§ 4.85 and 4.86.  

The examiner must comment as to the impact of bilateral hearing loss on the Veteran's daily activities and his occupational functioning, even though he is currently retired.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



